DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2020 has been entered.
Response to Amendment
The declaration under 37 CFR 1.132 filed 9/21/2020 is insufficient to overcome the rejection of claims 1-20 based upon the obviousness rejection over Moszner and Singh as set forth in the last Office action because:  the opinion of Dr. Reb is not persuasive. Dr. Reb asserts the type and number of groups on the monomer would significantly impact the properties including hydrophilicity and solubility. Dr. Reb asserts the number of compounds encompassed by Moszner is vast and is not specific enough to teach the claimed compound with the requisite properties.
Clearly all the groups applicants claim are selectable options of Moszner. Note that Moszner strongly suggest using 2,4,6 triiodo benzene starting materials which have the same regiochemistry and functional groups as the claimed triodo substituted benzene with COR groups. See 3,5-bis(acetoamido)-2,4,6 triiodobenzoic acid which 
 Dr. Reb also asserts that Moszner’s polymers are bioresorbable while the claims require the microsphere can be detected after 48 hours.
As noted in the previous action since the exact same monomer can be selected in Moszner it follows that any property realized is nothing more than the natural result of following the suggestion of Moszner of what compounds are encompassed by its teaching. Furthermore it is noted that the claims do not state that the microspheres are not bioresorbable, only that they can be detected after 48 hours. This recitation does not exclude the possibility that some of the microsphere was degraded before imaging. 
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-6,8-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moszner et al. (US 2010/0262182 A1) in view of Singh et al. "Microencapsulation: A promising technique for controlled drug delivery",  Res Pharm Sci. 2010 Jul-Dec; 5(2): 65–77, for the reasons set forth in the previous office action filed 3/3/2020.
Response to Arguments
Applicant's arguments filed 9/21/2020 have been fully considered but they are not persuasive. Applicant’s arguments appear to recite the same assertions from the declaration. As such the examiner incorporates his response to amendment above, the arguments are not persuasive. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 /JAMES W ROGERS/ Primary Examiner, Art Unit 1618